Order of the Supreme Court, Nassau County, dat'ed July 29, 1966 and entered in Suffolk County, modified by providing that the examination proceed at the courthouse of the Supreme Court, Suffolk County. As so modified, order affirmed, without costs. The examination shall proceed at a time within 30 days after entry of the order hereon, as specified in a 10-day written notice, or at any other time and place as may be mutually agreed upon by written stipulation. In our opinion it was an improvident exercise of discretion to direct that appellant, over its objection, be examined at the offices of plaintiff’s attorney. Beldoek, P. J., Ughetta, Brennan, Rabin and Munder, JJ., concur.